Citation Nr: 9921453	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for neuralgia of the right 
flank and chest, secondary to extensive pre-war burn scars of the 
chest, abdomen and crest of the right ilium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from October 1943 to November 
1944.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran was granted service connection for neuralgia of the 
right flank and chest, secondary to extensive pre-war burn scars 
of the chest, abdomen and crest of the right ilium in a rating 
action in 1944.  This grant was based on an aggravation of a pre-
existing disorder, that is, the burn scars.  It is clear, based 
on the way in which the grant of service connection was phrased, 
that the RO felt that the aggravation only involved the neuralgia 
from his various burn scars.  The neuralgia is the only 
disability which has been service connected and that is all that 
will be considered in this appeal.  


FINDING OF FACT

Neuralgia of the right flank and chest is manifested by 
subjective complaints of pain; without objective clinical 
findings of loss of reflexes, muscle atrophy or manifestations 
compatible with moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for neuralgia of the 
right flank and chest, secondary to extensive pre-war burn scars 
of the chest, abdomen and crest of the right ilium have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.125 and Diagnostic Code 8211 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran contends that residuals of neuralgia of the right 
flank and chest, secondary to extensive pre-war burn scars of the 
chest, abdomen and crest of the right ilium are manifested by 
chronic pain, which severely limits his activity and thus 
entitles him to an increased rating.

The veteran has presented a well grounded claim for an increased 
evaluation for his service-connected disability within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran asserted 
that his condition had worsened since the last time his claim for 
an increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE FOR 
RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 (1998).  
VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusion.  

Service connection is in effect for neuralgia of the right flank 
and chest, secondary to extensive pre-war burn scars of the 
chest, abdomen and crest of the right ilium and, assigned a non-
compensable disability evaluation.  Service medical records 
relate that in July 1944, after one day of combat the veteran was 
admitted to the sick list because of nervousness and complaints 
of pain in old scars of the chest and abdomen.  The diagnosis was 
neuralgia of the right flank and chest.  He was returned to the 
combat zone for 12 days but was unable to perform his duties.  
Subsequently, he was transferred to the United States and 
admitted to a naval hospital.  The veteran reported that he was 
severely burned at the age of six or seven.  Since that time, the 
resulting scarring was painful.  The physical examination was 
normal except for an old well-healed burn scar covering the right 
side of the abdomen from the crest of the ilium to the costal 
margin.  In addition, there was a 2 x 1-inch square scar over the 
right nipple.  Neurological and neurosurgical consultation 
emphasized a large functional element.  The diagnosis was 
neuralgia.  A December 1944 rating decision granted service 
connection for neuralgia of the right flank and chest, secondary 
to extensive pre-war burn scars of the chest, abdomen and crest 
of the right ilium.  A 10 percent evaluation was assigned.  

A January 1947 VA examination report noted a non-adherent and 
non-tender scar extending from the second right space downward to 
the crest of the ilium.  It was eight inches in width at the 
umbilicus level.  There was no muscular destruction or retraction 
of the scar on bending.  There was another 6 x 4 scar over the 
upper part of the sternum at the lower third rib.  A January 1947 
rating decision reduced the disability evaluation to zero 
percent, which has remained in effect since that time.  

When an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin. 38 C.F.R. § 4.20 (1998).

II.  Neuralgia

The Board notes that under 38 C.F.R. § 4.124a, Diagnostic Code 
8211 (1998), a 10 percent evaluation is in order where there is 
incomplete, moderate paralysis of the eleventh (spinal accessory, 
external branch) cranial nerve, a 20 percent evaluation is 
warranted when there is incomplete, severe paralysis of the 
eleventh (spinal accessory, external branch) cranial nerve, and a 
30 percent evaluation is in order where there is complete 
paralysis of the eleventh (spinal accessory, external branch) 
cranial nerve.  The level of disability is dependent upon loss of 
motor function of the sternomastoid and trapezius muscles.

In addition, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical distribution 
so as to identify the nerve is to be rated on the same scale, 
with a maximum equal to moderate incomplete paralysis. 38 C.F.R. 
§ 4.124 (1998). 

The term "incomplete paralysis," indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve.  When the involvement 
is wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a (1998).  

In light of the foregoing, the Board finds that the veteran's 
symptomatology does not more nearly approximate the criteria for 
a compensable evaluation.  38 C.F.R. § 4.7 (1998).  On 
examination by VA in May 1996, the veteran reported his medical 
history and symptoms.  On the neurologic portion of the 
examination, it was noted that cranial nerves II-XII were intact.  
The sensory examination showed that there was well-preserved 
proprioception as well as stereognosis.  Deep pressure was well 
preserved.  Moreover, the motor examination revealed that the 
muscle tone and the muscle mass was within normal limits for his 
age.  There was no compensatory deformity or loss of power of the 
muscles.  There was no atrophy or hypertrophy of the muscles.  
Muscle strength was 5/5 bilaterally.  The ankle jerks were 
equivocal and the knee jerks were 2+.  There was minimal 
disparity to the left side on the finger to nose test.  Deep 
tendon reflexes of the upper extremities were normal.  The 
brachial radialis was 1 to 2 +. The triceps and biceps were 
reportedly difficult to elicit.  

As noted above, cranial neuralgia is characterized usually by a 
dull and intermittent pain.  See, 38 C.F.R. § 4.124 (1998).  
Thus, neurological disability of the affected area is clearly 
predicated on pain.  Significantly, the relevant evidence of 
record shows no occasion when pain resulted in impairment of 
function.  While the veteran is competent to report pain 
concerning the affected areas, he has not identified pain or any 
functional limitation, which would warrant a compensable rating 
under the applicable rating criteria.  The objective findings of 
a trained medical professional are substantially more probative 
in determining whether any of the applicable criteria for a 
compensable rating have been met.  In this case, neither the 
sensory nor motor function examination showed manifestations 
consistent with moderate incomplete paralysis.  While the most 
recent examination showed some sensory deprivation of the lower 
extremities, there was no reported abnormal finding regarding the 
upper extremities.  These findings do not approximate any 
applicable criteria for a compensable rating under Diagnostic 
Code 8211.   

III.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States Court 
of Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court), held that the Board does 
not have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the regulation 
as precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on its 
own.  Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the RO.  
Bagwell at 339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability produces 
such an exceptional or unusual disability picture as to render 
impractical the applicability of the regular schedular standard, 
thereby warranting the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (1998).  This case does not present 
factors such as frequent periods of hospitalization or marked 
interference with employment.  

In regards to industrial impairment, the veteran is now 79 years 
of age and formerly worked as a truck driver.  Significantly, 
however, the record does not show that he retired due to the 
service-connected disability discussed above, or that it markedly 
interfered with his work.  For instance, the veteran has not 
produced any documents from his former employer to this effect. 

Moreover, a review of the claims file does not show that this 
service-connected disability required hospitalization during the 
period in question.  In fact, the record does not indicate that 
his disabilities have required hospitalization or extensive 
treatment since service discharge in 1945.  Neither the veteran's 
statements nor the medical records indicate that the disabilities 
discussed above warrant the assignment of an extraschedular 
evaluation.


ORDER

An increased rating for neuralgia of the right flank and chest, 
secondary to extensive pre-war burn scars of the chest, abdomen 
and crest of the right ilium, is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

